Exhibit 10.17

 

LOGO [g852478ex10_17logo.jpg]

March 11, 2015

Joshua DeFonzo

Re: Promotion

Dear Joshua:

Due to your hard work and dedication, I am pleased to offer you a promotion to
Chief Commercial Officer, a full time, exempt position effective April 1, 2015.
You will continue to report directly to me. You will receive an annualized
salary of two hundred and seventy five thousand dollars ($275,000), paid on a
semi-monthly basis on our regular paydays. Deductions required by law or
authorized by you will be taken from each paycheck.

You will be eligible to participate in our variable performance bonus plan,
which has a current annual target of one hundred sixty five thousand dollars
($165,000). The bonus will be heavily weighted on the achievement of 14,000
AlloMap tests and a revenue of >$30M amongst other objectives. If test volume
exceeds 14,500, an additional bonus payment of fifty thousand dollars ($50,000)
will be considered. You must be employed at the time of payout and the amount is
subject to all state and federal taxes.

Subject to the approval of the Board of Directors of the Company, you will be
granted an option to purchase 25,000 shares of the Company’s Common Stock. This
option shall vest, subject to your continued employment with the Company, as to
one fourth (1/4) of the shares on the one year anniversary of your start date,
and as to an additional one forty-eighth (1/48th) of the total number of shares
subject to the option at the end of each calendar month thereafter. Details of
the price of these options will be provided in your stock option grant and
determined by the board of directors.

You should be aware that your employment with the Company is for no specified
period and constitutes at will employment. As a result, you are free to resign
at any time, for any reason or for no reason. Similarly, the Company is free to
conclude its employment relationship with you at any time, with or without
cause.

We are happy to offer you this promotion. Thank you for your contributions so
far and we look forward to celebrating our future successes.

 

Sincerely, CareDx, Inc.

/s/ Peter Maag

Peter Maag President & CEO

 

ACCEPTED AND AGREED TO this 12 day of March, 2015.

/s/ Joshua DeFonzo

Joshua DeFonzo